Citation Nr: 0402750	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for right knee injury, status post anterior 
cruciate ligament repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active service from November 1995 to November 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  A right knee disability is primarily manifested by pain 
on use and is not productive of more than slight subluxation, 
instability, or any significant limitation of motion or 
function.

2.  The evidence shows that the disability from the 
functional loss from pain and the muscle atrophy resulting in 
fatigue and weakness more nearly approximates a slight 
impairment of the right knee.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for right knee injury, status post anterior 
cruciate ligament repair have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in July 2002 the RO sent 
a letter to the veteran explaining the VCAA and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service and VA medical records.  
Further, two VA examinations that addressed the veteran's 
contentions in this case were undertaken in March 2002 and 
August 2002.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a right knee disability.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

An April 2002 rating decision granted service connection for 
the veteran's right knee disability and assigned the current 
10 percent rating effective November 25, 2001.  

Service medical records indicate that in July 2001, the 
veteran underwent anterior cruciate ligament reconstruction, 
and a partial lateral meniscectomy.  

VA outpatient treatment records dated October 2001 to January 
2002 indicate that the veteran participated in daily physical 
therapy sessions since surgery.  A December 13, 2001 
discharge summary reveals that the physician observed "... 
scars on right knee and notable atrophy of right LE 
musculature."   

At a March 2002 VA medical examination, the veteran 
complained of pain on activity, mainly with walking up steps, 
as well as some numbness to the anterior patella areas.  The 
veteran also complained of having difficulty ambulating on 
uneven surfaces.  Physical examination of the right knee 
revealed surgical scarring and full extension with flexion to 
140 degrees.  Results of the Lachman, drawer and McMurray 
tests were all negative.  The examiner noted no atrophies or 
contractures and no lateral instability.  In addition, the 
examiner noted no swelling, redness or warmth as well as 
negative ballottement of the patella.  The X-rays revealed no 
abnormalities other than status post surgical changes.  The 
diagnosis was "[h]istory of torn anterior cruciate ligament, 
status post surgical repair as noted above along with repair 
of right lateral meniscus with continued complaints of pain, 
but otherwise an essentially normal examination at this 
time."

In his July 2002 notice of disagreement, the veteran stated 
that his knee "gives out" while climbing stairs and walking 
on uneven surfaces which, the veteran also contends, results 
in several days of pain and impairs his ability to perform at 
work and at school.

At an August 2002 VA examination, the veteran complained of 
constant pain in the top as well as the lateral and medial 
side of the right knee.  He also complained of quadriceps 
muscle weakness in the right leg, stiffness of the right knee 
in the mornings, swelling of the right knee almost daily 
after any type of exertion, and recurrent subluxation.  The 
veteran complained as well that his knee "has gone out" 
about six times since the March 2002 examination and that it 
has "locked up" on him at least two to three times since 
the March 2002 examination.  The veteran also indicated that 
participating in sports has been a problem and that he wears 
a brace when he is physically involved in sports.  The 
examiner noted that the veteran complained of tenderness upon 
examination of the medial and lateral aspects of his right 
knee and that he guarded his movement during the examination.  
The veteran also complained of sharp pain in his medial 
aspect when he elevated up on his toes and complained of pain 
in the lateral aspect when he elevated up on his heels.  The 
examiner noted mild atrophy of the right thigh and lower leg 
musculature.   Physical examination revealed that the 
veteran's right knee showed no edema, effusion, instability 
or abnormal movement.  The examiner noted that the veteran's 
deep tendon reflexes were 2+ and brisk, his gait was normal, 
and that he was able to tandem walk without difficulty.  
Results of the Lachman and McMurray tests were negative.  In 
addition, the examiner indicated that there were no varus or 
valgus deformities noted and no ankylosis present.  The 
diagnosis was "[h]istory of anterior cruciate ligament 
reconstruction and repair of lateral meniscus in the service, 
... mild atrophy of the right thigh and lower leg musculature 
..., mildly decreased strength of the left leg 4/5."  

The RO has assigned the veteran's 10 percent right knee 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5024.  Under Diagnostic Code 5257, impairment of 
the knee is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe, as measured by the 
degree of recurrent subluxation or lateral instability.  
Diagnostic Code 5024 specifies that the diseases evaluated 
under Diagnostic Codes 5013 through 5024 (except gout) will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

A 10 percent rating under Diagnostic Code 5257 necessitates a 
finding of slight subluxation and/or instability.  Although 
the Board concedes that the veteran requires a right knee 
brace while doing some physical activities such as playing 
sports, evincing some instability, the Board notes that there 
have been no clinical findings of recurrent subluxation or 
instability.  Further, the veteran's right knee disability 
has not been described as moderate or severe.  Accordingly, 
it is apparent the veteran is not entitled to a 20 percent 
evaluation based on the absence of recurrent subluxation 
and/or lateral instability.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  See VAOPGCPREC 
9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no X-ray findings suggesting that the veteran 
suffers from degenerative joint disease of the right knee.  

In addition to Diagnostic Code 5257, there are other 
diagnostic codes involving the knee.  Accordingly, the Board 
will determine whether the veteran is entitled to an 
increased evaluation under other potentially applicable 
diagnostic codes.

Under Diagnostic Code 5260, for limitation of flexion of the 
leg, the highest schedular evaluation provided for is a 30 
percent evaluation for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, for limitation of extension of the leg, 
extension limited to 30 degrees warrants a 40 percent 
evaluation and extension limited to 45 degrees warrants a 50 
percent evaluation.  Plate II of 38 C.F.R. § 4.71 illustrates 
the standardized description of joint motion for the knee as 
from zero degrees extension to 140 degrees flexion.  The 
measurements noted in the VA examinations of record 
essentially showed full extension with flexion to 140 
degrees.  Comparing this to the rating criteria for 
limitation of flexion and extension, it is clear that the 
evidence does not show flexion or extension limited to a 
degree so as to warrant an evaluation in excess of 10 percent 
disabling under Diagnostic Codes 5260 or 5261.

Other diagnostic codes potentially applicable include 
Diagnostic Code 5256 for ankylosis of the knee and Diagnostic 
Code 5262 for impairment of the tibia and fibula.  However, 
the evidence does not show either right knee ankylosis or 
malunion of the tibia and fibula, and these diagnostic codes 
are not applicable to this case.  In light of the evidence of 
record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
10 percent for the veteran's right knee disability.

Although scars associated with the veteran's right knee 
surgery have been noted on examination, there is no medical 
evidence showing that the veteran's scars are tender or 
painful upon palpation.   Accordingly, a separate 10 percent 
rating is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Code 7804; Esteban v. Brown, 6 Vet. App. 259 (1994).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain has been 
reported on examination, and reduced muscle strength due to 
atrophy has been demonstrated, the medical evidence does not 
show more than slight right knee impairment within the 
meaning of Diagnostic Code 5257 so as to allow for a rating 
in excess of 10 percent under that code, nor does the it show 
compensable limitation of motion under Diagnostic Code 5260 
or 5261.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent, the benefit of the doubt 
doctrine is not applicable, and a rating in excess of 10 
percent is not warranted at any time of the appeal.  
38 U.S.C.A. § 5107(b); Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right knee 
disability has resulted in frequent hospitalizations or 
caused a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for right knee injury, status post anterior 
cruciate ligament repair, is denied.
     

	
                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



